DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 6 is difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The description in paragraph 0061 does not correspond to figure 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 10 and 11 recites “multiple sets of rechargeable batteries” and “wherein the constant current charge circuit is configured to electrically connect with a rechargeable battery”; however, it is not clear from the claims if “a rechargeable battery” is one of the “multiple sets of rechargeable batteries” or a different battery.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ro (US 2011/0193525).
With respect to claim 1, Ro discloses a charge circuit, comprising: at least one constant current charge circuit (charge circuit 120, figure 1), wherein the constant current charge circuit is configured to electrically connect with a rechargeable battery (battery pack 100 with rechargeable battery cells B1-B3); and a control circuit electrically connected to the constant current charge circuit (controller 110), and wherein the control circuit is further configured to be electrically connected to the rechargeable battery, to obtain its corresponding specification information (controller is connected to the battery cells via a voltage sensing circuit 112, figure 1), and to configure corresponding charging parameters to be sent to the constant current charge circuit, so as to charge the rechargeable battery through the constant current charge circuit (figure 1 discloses that controller 110 sends a control signal to thus control charger circuit 120 base on sensing parameters).
With respect to claim 2, Ro discloses the charge circuit according to claim 1, wherein the constant current charge circuit comprises a constant current switch-mode power supply control chip; a control pin of the constant current switch-mode power supply control chip is connected to the control circuit, and a drive pin of the constant current switch-mode power supply control chip is connected to the rechargeable battery.  Figure 2 disclose a switch mode power supply charge circuit 120 with a pin/node for connecting to the battery cells and the controller 110.
With respect to claim 3, Ro discloses the charge circuit according to claim 1, wherein the control circuit comprises a master chip; wherein the master chip has a collection pin and an enable pin, the collection pin is connected to the rechargeable battery for obtaining its corresponding specification information, and the enable pin is connected to the constant current charge circuit for sending the charging parameters to the constant current charge circuit.  Figure 1 discloses that controller 110 comprises a chip/circuit board with pin/nodes for connecting the battery cells and the charge circuit 120.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro (US 2011/0193525) in view of Zhang et al. (US 11,011,925).
With respect to claim 9, Ro discloses the charge circuit according to claim 1; except for, wherein the charge circuit further comprises any one or more of a display circuit, a key circuit, and a temperature detection circuit; the display circuit is connected to the control circuit, and is configured to display a status information of at least one of the constant current charge circuit and the charging parameters of the rechargeable battery; the key circuit is connected to the control circuit, and is configured to transmit the received key signal to the control circuit to instruct the control circuit to adjust the corresponding charging parameters; the temperature detection circuit is connected to the control circuit, and is configured to detect a temperature in a preset area and feed it back to the control circuit to instruct the control circuit to adjust the corresponding charging parameters.
Zhang discloses a display unit 1204 for displaying information related to a battery charging apparatus, see abstract and figure 12.
It would have been obvious to a person having ordinary skill in the art to have modify Ro and include the circuit of Zhang, for the purpose of providing a means to indicate to a user the operating status of the device, for example.
Allowable Subject Matter
Claims 4, 5, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 is allowable over the prior art of record, because the prior art of record does not disclose wherein when the at least one constant current charge circuit is a plurality of constant current charge circuits, there are a plurality of collection pins, and a plurality of enable pins; wherein one of the constant current charge circuits is connected to one of the enable pins, and one of the rechargeable batteries is connected to one of the collection pins.
		Claim 5 is allowable over the prior art of record, because the prior art of record does not disclose wherein the charge circuit further comprises a plurality of switch chips; each of the switch chips is connected to a corresponding the constant
current charge circuits in a one-to-one relationship, and input pins of a plurality of
the switch chips are connected in common to the control circuit, the switch chip is
configured to be switched on when receiving a switch signal output by the control
circuit to instruct the constant current charge circuit corresponding the switch
chip to work.
	Claim 6 is allowable over the prior art of record, because the prior art of record does not disclose wherein the constant current charge circuit comprises: a drive sub-circuit which is configured to output a drive signal after receiving an enable signal output by the control circuit; a current limit sub-circuit which is connected to the drive sub-circuit, and is configured to receive the drive signal and convert it into a corresponding
charging signal according to the charging parameters, so as to charge the rechargeable battery with constant current; and a switch sub-circuit which is connected to the drive sub-circuit and the current limit sub-circuit, and is configured to be switched on only when the drive signal is received, otherwise it is off.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836